DETAILED ACTION
This Office action is in response to the applicant's filing of 02/02/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 04/07/2021, canceled claims 1-45 and newly added claims 46-67. Claims 46-67 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/13/2021, 06/24/2021, 08/10/2021, 12/13/2021, and 04/07/2022 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 46-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,956,946 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,956,946 recite the entirety of limitations of claims 46-67 of the instant application. For example, application claims 46 and 57 are anticipated by patent claims 1, 10, and 14 because patent claims 1, 10, and 14 recite additional features such as “selecting, via the processor, a promotion template from a promotion template database based on the promotion type, merchant location data, historical promotion sales data associated with the merchant, and the one or more merchant self-service indicators, wherein the promotion template is configured to control content of the promotion, the content comprising images and text and one or more of a plurality of promotion parameters of the promotion, the plurality of promotion parameters comprising a consumer cost, a value of the product or service offered, a promotion quantity to be offered, and a fee charged to the merchant; based at least in part on the selected promotion template and the one or more merchant self-service indicators, determining, via the processor, a first promotion parameter of the plurality of promotion parameters and a second promotion parameter of the plurality of promotion parameter, wherein the plurality of promotion parameters of the promotion are dependent upon one another as defined by the selected promotion template such that as a promotion parameter is adjusted, one or more other promotion parameters are adjusted accordingly;” wherein application claims 46 and 67 do not recite these features and are essentially broader than patent claims 1, 10, and 14. Therefore patent claims 1, 10, and 14 of Patent No. 10,956,946 is in essence a “species” of the generic invention of application claims 46 and 67. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 47-56 (Dependent on claim 46) and claims 58-67 (Dependent on claim 57) do not cure the deficiencies of the independent claims. Appropriate correction is required.
Claims 46-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-45 of U.S. Patent No. 9,996,859 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 9,996,859 recite the entirety of limitations of claims 46-67 of the instant application. For example, application claims 46 and 57 are anticipated by patent claims 1, 16, and 31 because patent claims 1, 16, and 31 recite additional features such as “wherein the promotion template comprises a plurality of sliders that are dependent upon one another, wherein as a price parameter is adjusted by the merchant, one or more other parameters move in concert, wherein when a slider is adjusted to indicate increased volume of promotions to be offered, a slider associated with a fee per promotion sold is decreased, and wherein when a slider is adjusted to indicate an increase in the purchase price of the promotion by the merchant, an estimate of a number promotions that will be sold decreases, an expected revenue decreases, and a slider associated with the fee charged per promotion increases;” wherein application claims 46 and 67 do not recite these features and are essentially broader than patent claims 1, 16, and 31. Therefore patent claims 1, 16, and 31 of Patent No. 9,996,859 is in essence a “species” of the generic invention of application claims 46 and 67. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Claims 47-56 (Dependent on claim 46) and claims 58-67 (Dependent on claim 57) do not cure the deficiencies of the independent claims. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 46-67 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 46-67 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 46 and 57 recite an apparatus and method for automatically approving and transmitting an impression via a merchant self-service interface. Under Step 2A, Prong I, claims 46 and 67 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Automatically approving and transmitting an impression via a merchant self-service interface is considered to be an abstract idea of certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales and mental processes; such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Other limitations to the claims include receiving a promotion generation request comprising a merchant identifier associated with a merchant; rendering a merchant self-service interface to a visual display of a computing device, wherein the merchant self-service interface comprises a promotion parameter selection interface and a promotion preview interface, the promotion parameter selection interface comprising one or more parameter interface controls; receiving one or more promotion parameter selection requests in response to user interaction with the promotion parameter selection interface; based on the received one or more promotion parameter selection requests, programmatically generating the promotion, the promotion comprising a plurality of draft promotion parameters; automatically determining whether the promotion is approved, wherein automatically determining whether the promotion is approved comprises: determining whether each draft promotion parameter of the plurality of draft promotion parameters falls within an approved range of values defined for each respective draft promotion parameter; and in response to determining that each draft promotion parameter falls within its respective approved range of values, approving the promotion for transmission; and transmitting an impression representing the approved promotion to one or more consumer devices, each consumer device associated with a consumer. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 46 and 57 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 46 and 57 recite the following additional elements: Computing device, Interface, Database, Consumer Device, Apparatus, Processor(s), and Memory(s). These additional elements in claims 46 and 57 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea, adding insignificant-extra-solution activity to the judicial exception. They do no more than link the judicial exception to a particular technological environment or field of use, i.e. computing device, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 46 and 57 do not include additional elements or a combination of elements that result in the claims amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe “general purpose computer” elements, ¶ [0009], which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 47-56 and 58-67 further recite the system and method 46 and 57, respectively. Dependent claims 47-56 and 58-67 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 46 and 57. For example, claims 3-9, 11-17, and 19-22 further describe automatically approving and transmitting an impression via a merchant self-service interface – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 47-56 and 58-67, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 46, 47, 49, 51, 52, 54-58, 60, 62, 63, and 65-67 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2013/0085804 to Leff in view of U.S. Publication 2010/0241513 to Prasad.

Claims 46-56 and 57-67 are system and method claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common method, system and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 46:
Leff teaches:
An apparatus comprising at least one processor and at least one non- transitory memory, the at least one non-transitory memory having computer-coded instructions therein, wherein the computer-coded instructions are configured to, in execution with the at least one processor, cause the apparatus to  (Leff: ¶ [0024]): 
receive a promotion generation request comprising a merchant identifier associated with a merchant (i.e. merchant is able to generate offers after the merchants login with their credentials) (Leff: ¶ [0121] “When a merchant selects get customers (not shown) from a main web page 400, get customers 1106 from the communications web page 1100, get customers 1206 and 1306 from web page 1200 and 1300, a get customers web page 1200 is provided by the system. Referring to FIGS. 12 and 13, via the get customers web page, the system allows the merchant to create an offer campaign 1210/1310, view the merchant's offers 1212/1312, and manage the merchant's offer library 1214/1314.” Furthermore, as cited in ¶ [0042] “The web page 400 may include a text indicator 406 of the name of the subscribing merchant who has logged in and links to access account information 402 and to logout 404. If the merchant were not yet logged in, the portion of the web page 400 that includes links 402 and 404 may include links that state "create account" and "login". A merchant selecting "create account" or "login" corresponds to the actions recited in blocks 310 and 320, respectively, shown in FIG. 3 and causes the creation and logging in described flowing from blocks 310 and 320.”); 
cause rendering of a merchant self-service interface to a visual display of a computing device, wherein the merchant self-service interface comprises a promotion parameter selection interface and a promotion preview interface, the promotion parameter selection interface comprising one or more parameter interface controls (i.e. cause rending of an interface which allows a merchant to preview the promotion/offer and edit the offer or select parameters of the offer) (Leff: ¶ [0123] “When the merchant selects get customers 1106 or 1206 from web pagers 1100 or 1200, the system may provide the merchant an easy to follow sequence of tabbed activities to create an offer 1210. The kinds of offers include discounts, coupons and other promotions. The system may guide the merchant in creating an offer 120 in a sequence that may include create campaign 1220, write your offer 1222, share your offer 1224, preview 1226 and confirm/send 1228. The system may guide the merchant in creating an offer by providing text entry fields that may be preloaded based on system recommended content and system prepared offers available in a merchant offer library 1214. The text entry fields in a write your offer coupon area 1230 may include title 1232 and description 1234 of the offer. Preloaded system recommended text may include the title 1232 and terms and conditions 1236. The system may provide a preview of the offer as the merchant is creating the offer or after the offer is completed 1240.” Furthermore, as cited in ¶ [0125] “The system may provide buttons or other user interface items that allow the merchant to add notes 1326, 1336 and 1346 about the offer, edit the offer 1325 and track the performance of the offer 1335, 1345. In addition, the system may provide the merchant a text link, button or other user interface item to view the landing page 1322, 1332, 1342 for the offer.”); 
receive one or more promotion parameter selection requests in response to user interaction with the promotion parameter selection interface (i.e. merchant selects parameters for the promotion such as who to send the offer to or when to send the offer or how much the offer is for) (Leff: ¶ 0125] “In view your offers web page 1300, the system provides a listing of the merchant's offers. The system may allow the merchant to select which offers to view 1318 including as options, viewing all offers, current offers, expired offer, future offers. The system may also give the merchant the option to view the system's offer library for the merchant. When displaying the offers, each offer may have a text and/or icon indicating whether the offer is to be sent in the future 1328, is currently pending 1338 or has expired 1348. For each offer, the provider of the offer is listed by text and/or graphics and may include a logo, as shown by 1320, 1330 and 1340. Each listing includes text information about the offer 1324, 1334 and 1344, including the name of the offer, pertinent dates (start, stop, expiration) for the offer, how distributed (email, TWITTER, FACEBOOK post, traditional mail, third party websites), and to whom distributed ( existing customers, prospective customers, recent customers, first time customers, all), etc. The system may provide buttons or other user interface items that allow the merchant to add notes 1326, 1336 and 1346 about the offer, edit the offer 1325 and track the performance of the offer 1335, 1345.”); 
based on the received one or more promotion parameter selection requests, programmatically generate a promotion, the promotion comprising a plurality of draft promotion parameters (i.e. merchant offer library contains a plurality of draft promotions for different circumstances) (Leff: ¶¶ [0127]-[0129] “The system provides the merchant with a relevant library of offers for different circumstances that relate to their business. The library is searchable and sortable by categories and types of offers such as (buy one get one, discounts, free trials, limited time offers/daily deals, etc.) Additionally, the system tracks which offers have been used, how many times, and when last used. The system allows for sorting on these measures. The system provides for viewing of the offers by usage metrics, such as number of clicks and click rate, redemption rate. The dynamic library of offers helps merchants to create more effective promotions, saving time and allowing merchants to learn which offers work best…The library includes proprietary offers created specifically for different categories of merchants and different types of business as well as offers found online that are most popularly used by merchants in different categories of business. Each offer has associated meta data, including category and type of offer. The meta data also includes data that is updated with merchant usage data and consumer action data. The meta data makes the library searchable and sortable. The actual content of the offer is also keyword searchable using a text search…The system aggregates and makes available a library of coupons, discounts and promotion offers sortable by category and type of offer along with related performance/meta data related to the use of the offer. This customized library is integrated directly into the process of developing consumer promotions/offers, and the system provides visibility to meta data related the use of the promotion/offer, such as when it was last used, the responses received, such as the number of times redeemed or other measurable success rate by the system. This saves the merchant time and allows them to provide more effective promotions then otherwise possible.”); 
automatically determine whether the promotion is approved, wherein automatically determining whether the promotion is approved comprises (i.e. automatically distribute or approve offers based on predefined/approved offers) (Leff: ¶ [0136] “The system allows merchants to create pre-defined offers by using a system provided "offer wizard" and/or selecting from the merchant offer library. Once offers have been defined by a merchant using the system, the offers may be added as HTML code or other computer readable instructions within an email response or communication from the merchant to a customer through the system or a web post by the merchant to a third party website through the system. This process is automated by the system for emails, web posts, social media and other online posts, all of which are generated by the system.” Furthermore, as cited in ¶ [0151] “The system enables merchants in a single platform to electronically create offers which are automatically distributed electronically to many different channels (e.g., GOOGLE PLACES, FACEBOOK, PINTEREST, TWITTER, FOURSQUARE, YELP, and others) for electronic distribution or offline distribution ( e.g., direct mail, newspaper, yellow pages, and others), which includes an embedded technique for capturing and associating end user information with the specific offer into the system and optionally adding transactional data (e.g., purchase amount, quantity, items, etc.).”); and 
transmit an impression representing the approved promotion to one or more consumer devices, each consumer device associated with a consumer (i.e. offer is transmitted to the consumer) (Leff: ¶¶ [0139] [0140] “When a consumer clicks on a link to the offer, the consumer is linked to an offer landing page generated by the system. The consumer may also be directed to a mobile application or app within a third party website. For non-clickable distribution such as print ads or non-linkable websites the system provides a short URL, QR code or similar computer trackable item the consumer can copy/paste, type in or scan to link the consumer to an offer landing page generated by the system. When a consumer traverses one of these links, the system tracks and stores this fact as applicable to the consumer and the merchant. When a consumer visits a landing page, the system stores this fact as applicable to the consumer and the merchant…If during the offer set up, the merchant specifies that the offer is available to everyone, multiple times during offer timeframe, do not require customer identification, or the offer is being individually communicated to a consumer within the system ( so consumer ID is already know), then upon clicking the link the consumer is either presented the coupon directly for printing or the offer is immediately revealed/activated on a mobile app for use.”).
Leff does not explicitly disclose determining whether each draft promotion parameter of the plurality of draft promotion parameters falls within an approved range of values defined for each respective draft promotion parameter; and in response to determining that each draft promotion parameter falls within its respective approved range of values, approving the promotion for transmission.
However, Prasad further discloses:
 determining whether each draft promotion parameter of the plurality of draft promotion parameters falls within an approved range of values defined for each respective draft promotion parameter (i.e. determining that the promotion falls within an approved range of sales volume and geographic radius then it is automatically published) (Prasad: ¶ [0065] “A database comprising franchisee stores and/or various parameters defining the scope of authorization and/or eligibility can be maintained by the franchisor and/or an authorized database administrator. A system and/or franchisor administrator can be a database administrator. Furthermore, authorization for a location and/ or store can be limited by various rules to define the scope of a preauthorized promotion. For example, there can be a rule limiting stores in a promotion to franchisee stores in a determined geographical area, and/or a combination of geographical areas, there can be a rule limiting the number of stores of stores in a promotion, and/or others.” Furthermore, as cited in ¶ [0059] “For example, in one embodiment, a first franchisee that has high sales volume, and sells certain franchised memorabilia at a store in an ethnic neighborhood in city A, may be preauthorized to select promotion products, and to publish content in a doortag that would be unauthorized under a different filtering rules set for a second franchisee selecting the same promotion products, neighborhood, city, and doortag media. Furthermore, rule set selection can depend on variables such as the geographic and/or demographic characteristics of market recipients, geographical store locations, and other variables in a nonlinear manner.”); and 
in response to determining that each draft promotion parameter falls within its respective approved range of values, approving the promotion for transmission (i.e. determining that the promotion falls within an approved range of sales volume and geographic radius then it is automatically published) (Prasad: ¶ [0065] “A database comprising franchisee stores and/or various parameters defining the scope of authorization and/or eligibility can be maintained by the franchisor and/or an authorized database administrator. A system and/or franchisor administrator can be a database administrator. Furthermore, authorization for a location and/ or store can be limited by various rules to define the scope of a preauthorized promotion. For example, there can be a rule limiting stores in a promotion to franchisee stores in a determined geographical area, and/or a combination of geographical areas, there can be a rule limiting the number of stores of stores in a promotion, and/or others.” Furthermore, as cited in ¶ [0059] “For example, in one embodiment, a first franchisee that has high sales volume, and sells certain franchised memorabilia at a store in an ethnic neighborhood in city A, may be preauthorized to select promotion products, and to publish content in a doortag that would be unauthorized under a different filtering rules set for a second franchisee selecting the same promotion products, neighborhood, city, and doortag media. Furthermore, rule set selection can depend on variables such as the geographic and/or demographic characteristics of market recipients, geographical store locations, and other variables in a nonlinear manner.”). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to add Prasad’s determining whether each draft promotion parameter of the plurality of draft promotion parameters falls within an approved range of values defined for each respective draft promotion parameter; and in response to determining that each draft promotion parameter falls within its respective approved range of values, approving the promotion for transmission to Leff’s transmitting an impression representing the approved promotion to one or more consumer devices. One would have been motivated to do this in order “to reduce costs for a franchisee to author, produce, obtain approval for, and/or distribute marketing materials in a promotion.” (Prasad: ¶ [0007]).
With respect to Claim 57:
All limitations as recited have been analyzed and rejected to claim 46. Claim 57 recites “A method comprising:” the steps performed by system claim 46. Claim 57 does not teach or define any new limitations beyond claim 46. Therefore it is rejected under the same rationale.

With respect to Claim 47:
Leff teaches:
The apparatus of Claim 46, wherein the computer-coded instructions are further configured to, in execution with the at least one processor, cause the apparatus to: identify one or more merchant self-service indicators based at least in part on the received merchant identifier (i.e. using the inputted merchant information to identify earlier created merchant information such as merchant price, merchant category, geographic location, or other information associated with the merchant) (Leff: ¶ [0039] “The system provides a web page prompting the merchant to enter information needed to create the new account, as shown in block 322. The system may require the name of the business along with an address, zip code and/or telephone number. The system may use this information to pull the earlier created merchant information from the merchant database. The system links the new merchant with merchant information stored in the earlier populated merchant database, as shown in block 322.” Furthermore, as cited in ¶ [0032] “The system may then obtain additional contact information, operating information and other information for the merchants including obtaining information from the merchant's website and third party websites, as shown in block 220. This may be referred to as enhanced data. When the system loops, through this method, the system may also identify new merchants to be added to the merchant database, and obtain their basic data and their enhanced data. The contact information included in the enhanced data may include email addresses, social media account name (e.g., TWITTER account name), additional phone numbers, and other ways for a consumer to communicate with the merchants. The enhanced data may include the prices or price ranges for good and services. The enhanced data may include information about whether there are photos or videos posted by or about the merchant, including links to the photos and videos. The enhanced data may include payment types accepted. The enhanced data may include direct links to the merchant's information on third party websites as well as links (i.e., URLs) to merchant information on third party websites. The enhanced data may include meta data related to the merchant's listings on third party websites. The system may store the basic data and enhanced data in the merchant database.”).
With respect to Claim 58:
All limitations as recited have been analyzed and rejected to claim 47. Claim 58 does not teach or define any new limitations beyond claim 47. Therefore it is rejected under the same rationale.

With respect to Claim 49:
Leff teaches:
The apparatus of Claim 47, wherein the computer-coded instructions are further configured to, in execution with the at least one processor, cause the apparatus to: store the approved promotion in a database in association with the identified one or more merchant self-service indicators (i.e. merchant offer library stores previously approved offers associated with a merchant category/metadata or self-service indicator) (Leff: ¶¶ [0127]-[0129] “The system provides the merchant with a relevant library of offers for different circumstances that relate to their business. The library is searchable and sortable by categories and types of offers such as (buy one get one, discounts, free trials, limited time offers/daily deals, etc.) Additionally, the system tracks which offers have been used, how many times, and when last used. The system allows for sorting on these measures. The system provides for viewing of the offers by usage metrics, such as number of clicks and click rate, redemption rate. The dynamic library of offers helps merchants to create more effective promotions, saving time and allowing merchants to learn which offers work best…The library includes proprietary offers created specifically for different categories of merchants and different types of business as well as offers found online that are most popularly used by merchants in different categories of business. Each offer has associated meta data, including category and type of offer. The meta data also includes data that is updated with merchant usage data and consumer action data. The meta data makes the library searchable and sortable. The actual content of the offer is also keyword searchable using a text search…The system aggregates and makes available a library of coupons, discounts and promotion offers sortable by category and type of offer along with related performance/meta data related to the use of the offer. This customized library is integrated directly into the process of developing consumer promotions/offers, and the system provides visibility to meta data related the use of the promotion/offer, such as when it was last used, the responses received, such as the number of times redeemed or other measurable success rate by the system. This saves the merchant time and allows them to provide more effective promotions then otherwise possible.”).
With respect to Claim 60:
All limitations as recited have been analyzed and rejected to claim 49. Claim 60 does not teach or define any new limitations beyond claim 49. Therefore it is rejected under the same rationale.

With respect to Claim 51:
Leff teaches:
The apparatus of Claim 50, wherein the plurality of default promotion parameters are dependent upon one another as defined by the selected promotion template such that as a default value for a first default promotion parameter is adjusted to a first draft promotion parameter in accordance with the received one or more promotion parameter selection requests, one or more other default promotion parameters are adjusted accordingly (i.e. merchants are able to adjust promotion parameters to see how other promotion parameters are affected, wherein the plurality of promotion drafts or promotions not published yet are in accordance to the business goal or promotion request) (Leff: ¶ [0145] “The system provides the promotion results modeler at the point of offer creation within the offer wizard. The results are derived by the system from the terms of the merchant created offer or offer selected from the offer library. The results are also based in part on metrics provided by the system based on intelligence within the system, including: 1) the number of reachable consumers within the merchant's database or possible reachable merchants via the selected distribution channel or technology; 2) the average results from similar types of offers for other merchants (the metrics are anonymized as to the other businesses that data may be drawing from; 3) inputs requested directly from the merchant. These metrics may be changed by the merchant to allow for "what if' scenario analysis.” Furthermore, as cited in ¶¶ [0127]-[0129] “The system provides the merchant with a relevant library of offers for different circumstances that relate to their business. The library is searchable and sortable by categories and types of offers such as (buy one get one, discounts, free trials, limited time offers/daily deals, etc.) Additionally, the system tracks which offers have been used, how many times, and when last used. The system allows for sorting on these measures. The system provides for viewing of the offers by usage metrics, such as number of clicks and click rate, redemption rate. The dynamic library of offers helps merchants to create more effective promotions, saving time and allowing merchants to learn which offers work best…The library includes proprietary offers created specifically for different categories of merchants and different types of business as well as offers found online that are most popularly used by merchants in different categories of business. Each offer has associated meta data, including category and type of offer. The meta data also includes data that is updated with merchant usage data and consumer action data. The meta data makes the library searchable and sortable. The actual content of the offer is also keyword searchable using a text search…The system aggregates and makes available a library of coupons, discounts and promotion offers sortable by category and type of offer along with related performance/meta data related to the use of the offer. This customized library is integrated directly into the process of developing consumer promotions/offers, and the system provides visibility to meta data related the use of the promotion/offer, such as when it was last used, the responses received, such as the number of times redeemed or other measurable success rate by the system. This saves the merchant time and allows them to provide more effective promotions then otherwise possible.”).
With respect to Claim 62:
All limitations as recited have been analyzed and rejected to claim 51. Claim 62 does not teach or define any new limitations beyond claim 51. Therefore it is rejected under the same rationale.

With respect to Claim 52:
Leff teaches:
The apparatus of Claim 46, wherein the plurality of draft promotion parameters comprises at least one draft promotion parameter corresponding to a default promotion parameter adjusted in accordance with the one or more promotion parameter selection requests and at least one draft promotion parameter corresponding to a default promotion parameter (i.e. merchants are able to adjust promotion parameters to see how other promotion parameters are affected, wherein the plurality of promotion drafts or promotions not published yet are in accordance to the business goal or promotion request) (Leff: ¶ [0145] “The system provides the promotion results modeler at the point of offer creation within the offer wizard. The results are derived by the system from the terms of the merchant created offer or offer selected from the offer library. The results are also based in part on metrics provided by the system based on intelligence within the system, including: 1) the number of reachable consumers within the merchant's database or possible reachable merchants via the selected distribution channel or technology; 2) the average results from similar types of offers for other merchants (the metrics are anonymized as to the other businesses that data may be drawing from; 3) inputs requested directly from the merchant. These metrics may be changed by the merchant to allow for "what if' scenario analysis.” Furthermore, as cited in ¶¶ [0127]-[0129] “The system provides the merchant with a relevant library of offers for different circumstances that relate to their business. The library is searchable and sortable by categories and types of offers such as (buy one get one, discounts, free trials, limited time offers/daily deals, etc.) Additionally, the system tracks which offers have been used, how many times, and when last used. The system allows for sorting on these measures. The system provides for viewing of the offers by usage metrics, such as number of clicks and click rate, redemption rate. The dynamic library of offers helps merchants to create more effective promotions, saving time and allowing merchants to learn which offers work best…The library includes proprietary offers created specifically for different categories of merchants and different types of business as well as offers found online that are most popularly used by merchants in different categories of business. Each offer has associated meta data, including category and type of offer. The meta data also includes data that is updated with merchant usage data and consumer action data. The meta data makes the library searchable and sortable. The actual content of the offer is also keyword searchable using a text search…The system aggregates and makes available a library of coupons, discounts and promotion offers sortable by category and type of offer along with related performance/meta data related to the use of the offer. This customized library is integrated directly into the process of developing consumer promotions/offers, and the system provides visibility to meta data related the use of the promotion/offer, such as when it was last used, the responses received, such as the number of times redeemed or other measurable success rate by the system. This saves the merchant time and allows them to provide more effective promotions then otherwise possible.”).
With respect to Claim 63:
All limitations as recited have been analyzed and rejected to claim 52. Claim 63 does not teach or define any new limitations beyond claim 52. Therefore it is rejected under the same rationale.

With respect to Claim 54:
Leff teaches:
The apparatus of Claim 46, wherein the promotion preview interface comprises a consumer-facing impression of the promotion updated in real-time and wherein the computer-coded instructions are further configured to, in execution with the at least one processor, cause the apparatus to: automatically update the promotion preview interface in accordance with the received one or more promotion parameter selection requests (Leff: ¶ [0181] “Collectively the system provides a marketing plan comprised of recommended actions presented as a clear and easy to follow step by step program that is a comprehensive, customized integrated marketing plan. The marketing plan is timely and fresh since the system regularly and/or constantly updates the recommended actions included in the marketing plan based on actions the merchant takes and additional information collected by the system on the merchant and the merchant's competitors.” Furthermore, as cited in ¶ [0123] “The system may guide the merchant in creating an offer 120 in a sequence that may include create campaign 1220, write your offer 1222, share your offer 1224, preview 1226 and confirm/send 1228. The system may guide the merchant in creating an offer by providing text entry fields that may be preloaded based on system recommended content and system prepared offers available in a merchant offer library 1214. The text entry fields in a write your offer coupon area 1230 may include title 1232 and description 1234 of the offer. Preloaded system recommended text may include the title 1232 and terms and conditions 1236. The system may provide a preview of the offer as the merchant is creating the offer or after the offer is completed 1240.”).
With respect to Claim 65:
All limitations as recited have been analyzed and rejected to claim 54. Claim 65 does not teach or define any new limitations beyond claim 54. Therefore it is rejected under the same rationale.

With respect to Claim 55:
Leff teaches:
The apparatus of Claim 46, wherein the computer-coded instructions are further configured to, in execution with the at least one processor, cause the apparatus to: verify that a user interacting with the apparatus is a representative of the merchant (i.e. user must log in with their credentials in order to identify themselves as the merchant) (Leff: ¶ [0042] “FIG. 4 is a screen shot of an example web main page 400. The web page 400 may be the web page referenced in blocks 302 and 330 of FIG. 3. The web page 400 may include a text indicator 406 of the name of the subscribing merchant who has logged in and links to access account information 402 and to logout 404. If the merchant were not yet logged in, the portion of the web page 400 that includes links 402 and 404 may include links that state "create account" and "login". A merchant selecting "create account" or "login" corresponds to the actions recited in blocks 310 and 320, respectively, shown in FIG. 3 and causes the creation and logging in described flowing from blocks 310 and 320.”); and 
programmatically generate the promotion only in response to verifying that the user is an authorized representative of the merchant (i.e. only after the merchant logging in, can the promotions be generated via clicking on the “get customers” tab) (Leff: ¶ [0123] “When the merchant selects get customers 1106 or 1206 from web pagers 1100 or 1200, the system may provide the merchant an easy to follow sequence of tabbed activities to create an offer 1210.”).
With respect to Claim 66:
All limitations as recited have been analyzed and rejected to claim 55. Claim 66 does not teach or define any new limitations beyond claim 55. Therefore it is rejected under the same rationale.

With respect to Claim 56:
Leff teaches:
The apparatus of Claim 46, wherein the promotion parameter selection interface further comprises past promotion analytic data and return-on-investment data displayed in association with at least one of the one or more parameter interface controls (i.e. interface allows merchant to view metrics associated with past promotions and return on those promotions) (Leff: ¶ [0146] “The system allows merchants to project the return on their offer or promotion at the point of creating it to help in their marketing planning. The system incorporates past results and known information for the merchant and the performance of similar offers from other merchants.” Furthermore, as cited in ¶ [0127] “The merchant may access the merchant offer library by clicking on tab or text link or other user interface item such as manage your offer library 1214 and 1314 shown in FIGS. 12 and 13. The system provides the merchant with a relevant library of offers for different circumstances that relate to their business. The library is searchable and sortable by categories and types of offers such as (buy one get one, discounts, free trials, limited time offers/daily deals, etc.) Additionally, the system tracks which offers have been used, how many times, and when last used.”).
With respect to Claim 67:
All limitations as recited have been analyzed and rejected to claim 56. Claim 67 does not teach or define any new limitations beyond claim 56. Therefore it is rejected under the same rationale.


Claim(s) 50, 53, 60, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Leff and Prasad in further view of U.S. Publication 2013/0317894 to Zhu.

With respect to Claim 50:
Leff does not explicitly disclose the apparatus of Claim 47, wherein the computer-coded instructions are further configured to, in execution with the at least one processor, cause the apparatus to: select a promotion template based at least in part on the one or more merchant self- service indicators, the promotion template comprising a plurality of default promotion parameters; and populate the selected promotion template with default values associated with the plurality of default promotion parameters.
However, Zhu further discloses select a promotion template based at least in part on the one or more merchant self- service indicators, the promotion template comprising a plurality of default promotion parameters; and populate the selected promotion template with default values associated with the plurality of default promotion parameters (i.e. system selects/ranks and populates discount templates based on discount type, location, and historical sales of the merchant) (Zhu: ¶ [0067] “In one embodiment, the communication interface 301 can be used to communicate with a UE 101 as well as other devices connected on the communication network 105. In one embodiment, the discount management platform 103 can receive discount information, user-specified templates, user profile information, user and the like from the UE 101 via the communication interface 301 via methods such as internet protocol, MMS, SMS, GPRS, or any other available communication method. By way of example, the UE 101 may further send discount and related information to the discount management platform 103 to access template-based discount valuation and ranking functions, such as to determine available templates, calculate discount values, update user profiles in the user database 109, specify and/or share discount information in the discount database 107, etc.” Furthermore, as cited in ¶ [0047] “Profile information, discount use history, preferences, discount criteria, etc. as well as context information about a user, the UE 101, or a combination thereof can be collected and monitored at the discount management platform 103 or the UE 101. In certain embodiments, an application 113 on the UE 101 can monitor the information associated with a data collection module 117 of the UE 101. For example, the data collection module 117 may utilize applications, services, sensors, etc. to collect such information. For example, the data collection module 117 may have connectivity to a location determination sensor system, such as a Global Positioning System (GPS) to access GPS satellites 119 to determine context information (e.g., the location of the UE 101). The UE 101 may then cause transmission of the collected information (e.g., the profile information, discount use history, preferences, context information, etc.) to the discount management platform 103 for processing discount to determine discounts and values.” Even further, as cited in ¶ [0069] “In one embodiment, the discount template module 303 also populates or receives input for populating the one or more templates with one or more parameters determined from discount information associated with one or more retail clients 111 and/or one or more items offered by the retail clients 111. The discount templates and/or populated discount information may be stored in the discount database 107. Based, at least in part, on the discount information defined in the templates of the discount template module 303, the discount valuation module 305 calculates the corresponding discount values.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Zhu’s selecting and presenting a promotion template to Leff’s transmitting an impression representing the approved promotion to one or more consumer devices. One would have been motivated to do this in order for “enabling users to efficiently determine the comparative values of such marketing promotions and or discounts.” (Zhu: ¶ [0001]).
With respect to Claim 61:
All limitations as recited have been analyzed and rejected to claim 50. Claim 61 does not teach or define any new limitations beyond claim 50. Therefore it is rejected under the same rationale.

With respect to Claim 53:
Leff does not explicitly disclose the apparatus of Claim 46, wherein receiving one or more promotion parameter selection requests in response to user interaction with the promotion parameter selection interface comprises: receiving a modification of at least one default promotion parameter of the plurality of default promotion parameters in response to user interaction with at least one of the one or more parameter interface controls of the promotion parameter selection interface.
However, Zhu further discloses receiving a modification of at least one default promotion parameter of the plurality of default promotion parameters in response to user interaction with at least one of the one or more parameter interface controls of the promotion parameter selection interface (i.e. modify X and Y) (Zhu: ¶ [0028] “For example, if a seller provides discount information (e.g., via a coupon) such as "Save $50 after $200", then the seller can choose a template that expresses the discount as "exceed $X save $Y" where X and Y are blank where deal creators can input specific numbers. In this case, the seller can fill the X and Y with $200 and $50.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Zhu’s modifying promotion parameter defined by the template to Leff’s transmitting an impression representing the approved promotion to one or more consumer devices. One would have been motivated to do this in order for “enabling users to efficiently determine the comparative values of such marketing promotions and or discounts.” (Zhu: ¶ [0001]).
With respect to Claim 64:
All limitations as recited have been analyzed and rejected to claim 53. Claim 64 does not teach or define any new limitations beyond claim 53. Therefore it is rejected under the same rationale.


Allowable Subject Matter
Claims 48 and 59 are allowable over the art.

With respect to Claim 48:
The apparatus of Claim 47, wherein the one or more merchant self-service indicators are selected from a merchant industry type, a promotion type, a product type, a service type, a merchant size, a merchant location, a merchant sales volume, a merchant rating, a customer purchase history, and a merchant price point.
With respect to Claim 59:
All limitations as recited have been analyzed to claim 48. Claim 59 does not teach or define any new limitations beyond claim 48. Therefore it is analyzed under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's  disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2011/0264490 to Durvasula for disclosing a system and method provide rewards or loyalty incentives to transaction account customers. The system includes a computing platform comprising application programming interfaces that enable users to define marketing programs. The system thus enables an efficient, automated and extensible platform for creating, managing and executing rewards and other marketing related programs.
U.S. Publication 2006/0020512 to Lucas for disclosing systems and methods for monitoring retail sales and automatically correlating sold products with manufacturer sponsored or approved promotions presented for redemption by customers.
U.S. Publication 2011/0106601 to Perlman for disclosing an example funds facilitation system that facilitates transactions between a payer and payee includes a promotion processing system that facilitates the provision of promotions to account holders on the funds facilitation system. The party offering the promotion may be a merchant/payee that also has an account with the funds facilitation system. The promotion processing system applies promotion rules based on the identity of the merchant/payee and upon conditions placed on the promotion that identify a payer or a group of payers to receive the promotion. A user interface is provided for generating promotion rules and monitoring promotions. A user interface is also provided that displays unused promotion and gift codes and links to merchant/payee websites associated with the unused codes. The funds facilitation system can also provide authorization for purchases based on a condition, such as the age of the payer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
August 19, 2022